Per Curiam.

The two causes were tried and afterwards argued together. The first was to recover damages for personal injuries *222sustained by the plaintiff on June 17, 1900, in falling down the stairs of the tenement-house owned by the defendant and known as Ho. 67 East End avenue, this borough.
' The plaintiff was then an infant, twelve years of age, residing in the house. On the day in question, while descending the stairs leading from his apartments to the floor below, the heel of her shoe can Hit in a screw sticking up on the stairway and she was thrown uownstairs, causing the injuries of which she comfdains. Mary Wessel, the plaintiff’s mother, testified: “The stair-case
is about three feet wide and there is carpet about two feet wide. There is a piece of zinc on the carpet to protect the stairs and this is put on with screws. The screws were put in through the zinc. The zinc was at the head of each step and there were about four screws in each piece of zinc and they were put in such a way that the heads stuck up as if not screwed down straight, as if they were hammered down. They stuck up about one quarter of an inch. The screws came up from the floor below to my floor.” The witness told the landlord, when they moved in, that the screws were loose on the stairs and he must fix them. These defects were not remedied by the landlord, after timely notice, and caused the injuries complained of. The facts bring the recoveries had within the rule as to liability laid down in Kenney v. Rhinelander, 28 App. Div. 246; affd., 163 N. Y. 576; and in Peil v. Reinhart, 127 id. 381, in which judgments for the plaintiffs under similar circumstances were affirmed.
The question presented in the second action is the right of a stepfather to maintain an action for loss of services of a stepchild and this is solved by the test, “ Did the relation of master and servant exist de facto between the injured party and the person, bringing the action?” The plaintiff stood in loco parentis to the party injured and may recover the same damages as the actual parent could. Schouler Dom. Rel. (5th ed.), § 261; 2 Add. Torts (6th ed., Am. Notes by Baylies), *784, *785; Ingersoll v. Jones, 5 Barb. 661; Bracy v. Kibbe, 31 id. 273; Williams v. Hutchinson, 3 N. Y. 312.
There was no contributory negligence on the part of the infant and no error which requires a new trial.
Present. Freedman, P. J., McAdam and Gildersleeve, JJ.
Judgments affirmed, with costs.